Case 2:17-cv-10905-LJM-PTM ECF No. 36 filed 07/20/20                  PageID.883     Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

RITA E. RIDDLE,

       Plaintiff,                                  Case No. 17-10905
                                                   Honorable Laurie J. Michelson
v.                                                 Magistrate Judge Patricia T. Morris

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.


 ORDER ADOPTING REPORT AND RECOMMENDATION [35] AND GRANTING
          PLAINTIFF’S MOTION FOR ATTORNEY’S FEES [31]


       Rita Riddle came before this Court for review of the denial of her disability benefits by

the Social Security Administration. The Court granted in part Riddle’s motion for summary

judgment and remanded the case for further proceedings before the Administrative Law Judge.

(ECF No. 21.) Riddle was successful on remand and was awarded past-due benefits from June

2014 through December 2019. (ECF No. 31, PageID.852.) Her attorney, Kenneth F. Laritz, now

seeks attorney’s fees pursuant to 42 U.S.C. § 406(b) for his work on the case. (ECF No. 31.)

Before the Court is Magistrate Judge Patricia T. Morris’ Report and Recommendation for

attorney’s fees to be granted in the amount of $15,000. (ECF No. 35.)

       At the conclusion of her June 26, 2020, Report and Recommendation, Magistrate Judge

Morris notified the parties that they were required to file any objections within fourteen days of

service, as provided in Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan

Local Rule 72.1(d), and that “[f]ailure to file specific objections constitutes a waiver of any

further right of appeal.” (ECF No. 35, PageID.881.) It has now been well over 14 days since the

Report was served on the parties and no objections have been filed.
Case 2:17-cv-10905-LJM-PTM ECF No. 36 filed 07/20/20                   PageID.884      Page 2 of 3



       The Court finds that the parties’ failure to object is a procedural default, waiving review

of the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–

50 (6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution. See id. at 155.

       But the Court will address one point that requires clarification. The total amount of past-

due benefits Riddle received is unclear because the parties’ briefs contain different figures.

Attorney Laritz avers that Riddle’s past-due benefits amount to approximately $133,000. (ECF

No. 31, PageID.852.) But Laritz does not explain his calculations, and the attached Notice of

Award from the Social Security Administration does not state a total award amount. (See ECF

No. 31-1, PageID.866.) The Notice of Award, dated December 31, 2019, states that Riddle’s first

check is for $82,287.27 and “is the money you are due through December 2019.” (Id.) This is

also the figure given by the Commissioner in its response brief. (ECF No. 35, PageID.876.) As

calculated by the Court, the total benefit amounts listed for June 2014 through December 2019

total $113,508. (ECF No. 31-1, PageID.866.) But the notice also states that the Commissioner

“usually withhold[s] 25 percent of past due benefits” and that, in Riddle’s case, it had “withheld

$33,384.25 from your past due benefits in case we need to pay your representative.” (ECF No.



                                                 2
Case 2:17-cv-10905-LJM-PTM ECF No. 36 filed 07/20/20                PageID.885      Page 3 of 3



31-1, PageID.868.) If $33,384.25 represents 25 percent of Riddle’s past-due benefits, the total

amount owed would be $133,537 (which is likely where Laritz gets his $133,000 figure).

       Although Riddle’s total amount of past-due benefits is unclear, the Court finds the motion

for attorney’s fees can be fairly decided based on the information before it. The total amount of

benefits Riddle received affects the percentage of attorney’s fees Laritz is requesting (anywhere

from 11 to 18 percent). But even at the high end, an 18-percent fee, the amount Laritz requests

does not exceed the limit set in § 406(b): 25 percent of the amount of past-due benefits. See

§ 406(b)(1)(A). And the percentage does not change Magistrate Judge Morris’ analysis and

recommendation, which is based on the reasonableness of the effective hourly rate Laritz

requests. (See ECF No. 35, PageID.880.)

       The Court therefore adopts the reasoning in the Magistrate Judge’s Report and accepts

her recommended disposition. (ECF No. 35.) It follows that Riddle’s Motion for Attorney’s Fees

under § 406(b) in the amount of $15,000 (ECF No. 31) is GRANTED.

       SO ORDERED.

       Dated: July 20, 2020


                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE




                                               3
